Citation Nr: 1433364	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability with left leg radiculopathy.

2.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1960.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2012 the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge.  Unfortunately, a transcript of the hearing could not be produced.  In a July 2012 letter, the Board informed the Veteran of his and his options for another Board hearing.  The Veteran responded by indicating that he desired another Board hearing at the RO.  The case was remanded for that purpose in August 2012.

In a March 2013 written statement, the Veteran indicated that he desired to withdraw his request for another Board hearing.  As a result, the case was returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  





REMAND

A December 2010 rating decision refers to records from the Upstate New York Health Care System from 2004 to 2007 that pertain to each of the disabilities at issue.  These treatment records are not of record.

Additionally, a VA examination to determine the etiology of the Veteran's disabilities is warranted.  Regarding the Veteran's pes planus, the condition was noted on the Veteran's service entrance examination but was determined to be asymptomatic at that time.  During service, the Veteran sought treatment for pain associated with the pes planus.  The post-service medical evidence continues to show the presence of bilateral pes planus.  Regarding the Veteran's low back disability with left leg radiculopathy, the Veteran claims to have hurt his back while riding in a tank during service, and his VA and private treatment records note the existence of back problems since at least the 1980s.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.  The Veteran's treatment records from the Upstate New York Health Care System should be located and associated with the record.

     2.  Then, the Veteran should be afforded a VA examination by a podiatrist or other doctor with sufficient expertise to determine the nature and etiology of his pes planus.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the pes planus present at the time of the Veteran's entrance onto active duty permanently increased in severity during service and if so whether the increase in severity during service was clearly and unmistakably due to natural progress.

	The rationale for the opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

	3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his low back disability with left leg radiculopathy.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify each low back disability present during the period of the claim and should state an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  The examiner should consider any intervening back injuries since service, to include a motor vehicle accident and a fall on ice as described in the June 1983 physician's note. 

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or AMC should re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



